Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into, effective May
14, 2012 (the “Effective Date”), by and between JBI, Inc., (the “Company"), and
John Bordynuik (the “Employee”).
 
RECITALS
 
A.           Employee is currently the CEO of Company
 
B.           Company and Employee agree that it is in the best interests of
Company and Employee, that Employee resign as CEO of Company and enter into this
new Employment Agreement to be employed as Chief of Technology of Company.
 
ARTICLE I - EMPLOYMENT
 
1.1   Employment.  The Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement.
 
1.2   Term.  The term of this Agreement shall begin on the Effective Date and
shall continue for a period of five (5) years after the Effective Date, unless
this Agreement is terminated as provided for herein.
 
1.3   Title.  Employee shall be the Chief of Technology of the Company.
 
1.4   Employee Duties
 
(a)   General Duties.  The Employee shall do and perform all services, acts or
things necessary or advisable to manage, supervise and where available, enhance
the P2O® processor and technology of the Company in connection with the
Company’s operations at 20 Iroquois St., Niagara Falls, New York (“Iroquois
Facility”).  The employee will present the technology to the public,
shareholders, and clients. The Employee shall report to the Board of
Directors.  Employee shall loyally, conscientiously, and professionally perform
all of his duties and responsibilities, which may be revised from time to time,
as Company deems appropriate or necessary.  At all times during his employment,
Employee shall adhere to all rules, policies, and guidelines of Company that are
now in effect or as they may be modified by the Company's management, in its
sole discretion, from time to time.
 
(b)   Protection of Plastic2Oil Trade Secrets.  The Company has certain
extremely valuable and confidential information in the nature of trade secrets
relating to its Plastic2Oil processor (“Plastic2Oil Trade Secrets”).  The
Plastic2Oil Trade Secrets consist of know-how, formulas, designs and catalyst
compositions.  Currently, Employee is the only person with knowledge of these
Plastic2Oil Trade Secrets.  Company and Employee agree that within three months
of the execution of this Agreement, these Plastic2Oil Trade Secrets shall be
known to Employee and one other employee of P2O.  Such employee will remain
nameless and only be known to Matthew Ingham, the Chief Financial Officer of the
Company.  Due to the sensitive nature of these Trade Secrets, no member of the
Company’s Board of Directors or Executive Management shall be privy to this
information.  Any writings reflecting or relating to these Plastic2Oil Trade
Secrets are now and shall in the future be kept locked in a bank vault.  That
bank vault shall not be opened, except in the event of the death or incapacity
of Employee or the other employee and only then upon a resolution of the
Company’s Board of Directors.  To the extent that this provision is inconsistent
with or contrary to anything in the more general provisions of Article IV of
this Agreement, this paragraph 1.4 (b) shall govern.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(c)           Iroquois Facility Permits, Management and Budget
 
(i)           Permits.  The Company’s operations at the Iroquois Facility depend
upon certain operational/site permits and environmental permits (“Permits”).
Those Permits require that an individual assume personal responsibility for the
Company’s compliance, and the failure of the Company to comply can result in
potential liability for the individual that has assumed that
responsibility.  Historically, Employee has been the person at the Company that
has assumed the personal responsibility for the Company’s compliance.  Company
and Employee agree that if Employee is to perform the General Duties in
paragraph 1.4(a) hereof, and for the sake of the Company’s ongoing relationships
with the Iroquois Facility permitting authorities, Employee should continue to
assume personal responsibility for the Company’s compliance with the Permits.
 
(ii)           Management and Budget Employee is willing to continue to assume
personal responsibility for the Company’s compliance with the Permits, provided
that, in the performance of his General Duties set forth in paragraph 1.4
hereof, Employee is given control over the staff and operations at the Iroquois
Facility that comprise fabrication personnel, engineers, a plant manager, and IT
and R&D administrative personnel (“Iroquois Facility Technology Staff”) and the
Company agrees to budget sufficient staff and capital funds devoted to the
operations at the Iroquois Facility that are reasonably required by such
facility, subject  to reasonable availability of funding, including necessary
and customary budgetary reserves.  Accordingly, it is agreed between Company and
Employee that Employee will continue to assume personal responsibility for the
Company’s compliance with the Permits that have been issued at the Iroquois
Facility, and that Employee shall have full management authority over the
Iroquois Facility Technology Staff and technology operations at the Iroquois
Facility, including research and development, product enhancement, maintenance
procedures, permit support and add-on development (e.g., processing waste
oils).    For the avoidance of doubt, excluded from the Iroquois Facility
Technology Staff are the Executive and Administrative Staff located at the
Iroquois Facility, including Head Office, Finance and Accounting, Legal, Human
Resources, and other employees that would generally be considered administrative
or corporate functions.  Subject to reasonable availability of funding,
including necessary and customary budgetary reserves: (i) for the year 2012 the
Iroquois Facility will have a staff budget of $350,000 per month; (ii) for the
year 2013 the Iroquois Facility will have a staff budget of $450,000 per month.
These amounts can be amended due to growth or otherwise of the Iroquois
Facility. Subject to reasonable availability of funding, including necessary and
customary reserves, at no time during the term of this Agreement will the
monthly staff budget be less than that of 2013, except for 2012.  This budget
shall be examined annually, to ensure that this budget is not excessively
burdensome to the Company.  Additionally, Employee will be provided with the
authority to allocate2,000,000 options among Iroquois Facility Technology Staff
(excluding the Employee) to purchase the Company’s common stock, as part of the
employees’ compensation at the Iroquois Facility. The strike price and other
terms of such options shall be determined by the Board and shall be consistent
with customary practices.  The Iroquois Facility will also retain for its budget
30% of the gross revenue from all Plastic2Oil processors operating at the
Iroquois Facility which will be used in short order to build additional
processors at the Iroquois Facility (subject to availability of permits,
availability of land, etc.).  Until the time when there are six processors
running at the Iroquois Facility, at least one-third of all processors will be
located at the Iroquois Facility.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE II – COMPENSATION
 
2.1   Base Salary.  Company shall pay Employee, and Employee shall accept an
annual base salary of Two Hundred Seventy Five Thousand Dollars ($275,000.00),
payable bi-weekly in 26 equal installments, subject to standard withholding and
other deductions required by law.  Employee’s Base Salary shall never be less
than that of any other employee of the Company during the term hereof.
 
2.2           Signing Bonus.  On the Effective Date of this Agreement, Employee
shall receive Four Million (4,000,000) options to purchase shares of the
Company’s common stock, vesting in equal annual installments beginning one year
from the Effective Date for five years as follows.
 
●   Vesting immediately upon execution of this Agreement; 750,000 options to
purchase common stock at $1.50 per share
 
●   Vesting one (1) year from the Effective Date; 650,000 options to purchase
common stock at $1.50 per share
 
●   Vesting two (2) years from the Effective Date; 650,000 options to purchase
common stock at $1.50 per share
 
●   Vesting three (3) years from the Effective Date; 650,000 options to purchase
common stock at $1.50 per share
 
●   Vesting four (4) years from the Effective Date; 650,000 options to purchase
common stock at $1.50 per share
 
    Vesting five (5) years from the Effective Date; 650,000 options to purchase
common stock at $1.50 per share
 
●   The term of the options will be seven (7) years from the date of vesting;
 
 
-3-

--------------------------------------------------------------------------------

 
 
●   All options, vested and unvested, will immediately vest upon a change in
control of the Company other than the redemption or purchase of such Series A
Super Voting Preferred Stock by the Company.  Specifically,  any change in
voting control of the Company resulting from the transfer of the Series A Super
Voting Preferred Stock of the Company from the Employee to any of the other
parties signatory to a letter agreement dated May 14, 2012 between the Employee
and the other parties signatory thereto will be deemed a change in control of
the Company.
 
●   Employee will not sell more than 750,000 shares he received from the
exercise of the aforementioned options for two (2) years from the Effective Date
of this Agreement, unless a change in control of the Company occurs, at which
time, this clause if voided.
 
●   At the time of exercise, the Employee will have the option to issue payment
to the Company for the option price times the number of options being
exercised.  For example, if the Employee exercises 100,000 options, Employee
would provide cash in the amount of $150,000 to the Company and in turn receive
100,000 shares of JBI Common Stock.
 
●   Additionally, the Employee can perform a cashless exercise, in which the
total number of shares to be issued will be offset by the amount the Employee
would be required to remit to the Company.  For example, if 100,000 shares are
exercised when the price of the Company’s common stock is $5.00, then the
Employee would receive Common Stock in the amount of the options exercised
multiplied by the market price less the number of options exercised multiplied
by the $1.50 per option (100,000x$5.00) - (100,000x1.50) = $350,000 of shares of
JBI Common Stock (valued at the market price on the date of exercise).
 
●   The Company will have a formal stock and stock option compensation plan in
place within one month of the Effective Date of this Agreement under which these
options will be formally issued.
 
2.3   Performance Bonus.  Beginning one year after the Effective Date of this
Agreement and annually thereafter while employed, Employee shall receive a
performance bonus equal to the Base Salary multiplied by the JBI Share Price
divided by $10. For these purposes, the JBI Share Price shall be the weighted
average share price in the month prior to the annual bonus date. The bonus shall
be payable in JBI stock, with the value of the each JBI share equal to the JBI
Share Price for the purposes of calculating the number of JBI shares.  Employee
will have the option to receive up to $100,000 of the Performance Bonus in cash,
if the Company’s consolidated cash balances are greater than $5 million at the
time of the Performance Bonus payment.
 
2.4           Employee Benefits.  In addition to the compensation specified
above, Employee shall be entitled to the benefits generally made available by
the Company to management employees, including but not limited to health
insurance and dental insurance, subject to the terms, conditions, and
limitations governing those programs.   In addition, Employee shall be provided
with a computer and cell phone at company expense. Employee will be entitled to
continue to use the Company car he has used as CEO (i.e., an Acura MDX) until
the end of the Company’s lease term on the vehicle.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.5           Vacation.  Employee shall be entitled to four weeks paid vacation
during the term of this Agreement.
 
2.6           Expenses.  The Company shall reimburse Employee for all reasonable
expenses incurred by Employee in the course of performing Employee’s duties
under this Agreement and which are sought in accordance with the Company’s
reimbursement policies in effect from time to time. Additionally, the Company
will pay all expenses required for Employee to maintain his current working
ability in the United States (i.e. all legal and filing fees for working visa,
additionally commuting costs to work in the United States).  The Company will
continue to supply an American Express card or other credit card for corporate
use.
 
ARTICLE III – TERMINATION OF EMPLOYMENT
 
3.1   Grounds for Termination.
 
3.1.1   Termination by the Company.  Employee’s employment with the Company is
not at will but may be terminated by the Company either for “Cause” (as defined
below), or without Cause.  In either event, Employee’s compensation upon such
termination is limited to the compensation expressly provided for in this
Agreement.  The Company may terminate Employee’s employment under this Agreement
by delivery of written notice to the Employee specifying the nature of the
termination and, if applicable, the Cause or Causes relied upon for such
termination.  Any such notice of termination shall effect termination as of the
date specified in the notice, except as otherwise extended to the last day of
any applicable cure period(s) provided below.  If Employee’s employment
hereunder is terminated at any time by Company, with or without Cause, Company
agrees that it will take all steps necessary to insure that Employee is relieved
of any personal responsibility for the Company’s compliance with its Permits.
 
3.1.2   Termination for Death or Disability.  Employee’s employment with the
Company shall automatically terminate effective upon the date of Employee’s
death or Complete Disability as defined in this Agreement; provided, however,
that this Section 3.1.2 shall in no way limit the Company’s obligation to
provide such reasonable accommodations to the Employee as may be required by
law.
 
3.1.3   Termination by the Employee for Good Reason.  The Employee may terminate
his employment under this Agreement at any time upon the giving of adequate
notice of termination to the Company as provided below.  If during the Initial
Term Employee terminates this Agreement and his employment hereunder for “Good
Reason” (as defined below), he shall do so in accordance with the procedures
specified in Section 3.3.3 below.  If Employee terminates his employment for any
other reason or no reason, he shall provide the Company with at least 30 days
written notice.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.1.4   Termination by Mutual Agreement of the Parties.  The Employee’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the Parties.
 
3.2   Compensation Upon Termination.
 
3.2.1   Termination for Cause or Without Good Reason.  If during the Initial
Term Employee’s employment is terminated by the Company for Cause, or if during
the Initial Term Employee terminates his employment hereunder without Good
Reason, or if either Party terminates Employee’s employment after the Initial
Term, the Company shall pay or provide to Employee the Base Salary accrued
through the date of termination, and any applicable benefits as provided under
the corresponding plans, including accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings.  Employee shall be
entitled to retain any vested options.  Employee will forfeit any unvested
options.  Employee will be entitled to continued health and dental coverage
under COBRA.
 
3.2.2   Death or Complete Disability.  If Employee’s employment is terminated by
death or Complete Disability as provided in Section 3.1.2, the Company shall pay
or provide to Employee, or to Employee’s heirs, the Base Salary accrued through
the date of termination for death or Complete Disability, and any applicable
benefits as provided under the corresponding plans, including accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings.  Employee
shall be entitled to retain any vested options.  Employee will forfeit any
unvested options. For the purpose of determining the number of vested options,
the date of termination under this 3.2.2 shall be assumed to be 12 months after
the actual date of termination (i.e. there shall be a 12 month acceleration of
vesting).  Employee will be entitled to six (6) months continued health and
dental coverage paid for by the Company and then will be eligible to continue
coverage through COBRA.
 
3.2.3   Without Cause or With Good Reason.  If the Company terminates Employee’s
employment without Cause or Employee terminates his employment for Good Reason,
the Company shall pay or provide to the Employee: (a) (i) the Base Salary
accrued through the date of termination, and (ii) any applicable benefits as
provided under the corresponding plans, including accrued and unused vacation
earned through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings; plus (b) an amount equal
to the Base Salary to which Employee would be eligible to receive in the event
he had remained employed through the end of the Term; less standard deductions
and withholdings, such payments to be made at the times and in the amounts that
the Base Salary would have been paid had this Agreement not been so
terminated.  In the case of termination without Cause, Employee shall be
entitled to retain all vested and unvested options. In the case of termination
for Good Reason Employee shall be entitled to retain all vested options. For the
purpose of determining the number of vested options, the date of termination
under this 3.2.3 shall be assumed to be 12 months after the actual date of
termination (i.e. there shall be a 12 month acceleration of vesting). For the
purposes of this 3.2.3, the JBI Share Price shall equal the weighted average
share price in the six months prior to the termination.  Employee will be
entitled to six (6) months continued health and dental coverage paid for by the
Company and then will be eligible to continue coverage through COBRA.
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.2.4   Should employee be terminated, the clause within Section 2.2 limiting
sales of stock options and Common Stock becomes voided and all restrictions on
sale of Employee’s Common Stock and options are removed.
 
3.3   Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
 
3.3.1   Complete Disability.  “Complete Disability” shall mean the inability of
the Employee to perform the Employee’s essential duties under this Agreement,
whether with or without reasonable accommodation, because the Employee has
become permanently disabled within the meaning of any policy of disability
income insurance covering employees of the Company then in force.  In the event
the Company has no policy of disability income insurance covering employees of
the Company in force when the Employee becomes disabled, the term “Complete
Disability” shall mean the inability of the Employee to perform the Employee’s
essential duties under this Agreement, whether with or without reasonable
accommodation, by reason of any incapacity, physical or mental, which the Board,
based upon medical advice or an opinion provided by a licensed physician
reasonably acceptable to the Board, determines to have incapacitated the
Employee from satisfactorily performing all of the Employee’s usual services for
the Company, with or without reasonable accommodation, for a period of at least
one hundred twenty (120) days during any twelve (12) month period (whether or
not consecutive).
 
3.3.2   Cause.  “Cause” for the Company to terminate the Employee’s employment
hereunder shall mean the occurrence of any of the following events:
 
(a)
the Employee’s conviction of any felony or crime involving moral turpitude;

 
(b)
the Employee’s engaging or in any manner participating in any material act of
intentional misconduct against the Company, or its employees, agents or
customers, including but not limited to fraud or the use or appropriation for
his personal use or benefit of any funds or properties of the Company not
authorized by the Company’s Board of Directors to be so used or appropriated;
or,

 
(c)
the Employee’s refusal to implement or follow a lawful policy or directive of
the Company following a written request or order to do so.

 
 
-7-

--------------------------------------------------------------------------------

 
 
But will exclude any events relating to prior conduct as CEO of the Company,
“310 Holdings Inc”, “John Bordynuik Inc”, “JBI, Inc”, and its wholly owned
subsidiaries consistent with section 6.1
 
3.3.3   Good Reason.  “Good Reason” shall mean the Employee’s termination of his
employment upon the occurrence of a material reduction in the Employee’s duties,
authority, or responsibilities relative to the duties, authority, or
responsibilities in effect immediately prior to such reduction.  Provided,
however that, such termination by the Employee shall only be deemed for Good
Reason pursuant to the foregoing definition if: (a) the Employee gives the
Company written notice of the intent to terminate for Good Reason within thirty
(30) days following the first notice to the Employee of the occurrence of the
condition(s) that the Employee believes constitutes Good Reason, which notice
shall describe such condition(s);and (b) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice.
 
ARTICLE IV – CONFIDENTIAL INFORMATION;
NON-INTERFERENCE; NON-COMPETITION
 
4.1   Trade Secrets.  During the course of Employee's employment, Employee may
receive, develop, otherwise acquire, have access to or become acquainted with
trade secrets or other confidential information relating to the business of
Company (collectively called "Confidential Information").  In this regard,
Employee understands and agrees that the term "Confidential Information" shall
include, but not be limited to:  names and addresses of members, customers,
employees or applicants for employment; methods of operation; all manuals,
books, and notes regarding Company's products and services; all drawings,
designs, patterns, devices, methods, techniques, compilations, processes,
product specifications, future plans, financial information, cost and pricing
information, computer programs, formulas, and equations; the names, buying
habits or practices and preferences of any of Company's members or customers;
the cost to Company of supplying its products and services; written business
records, files, documents, specifications, plans, and compilations of
information concerning the business of Company; reports, correspondence,
records, account lists, price lists, budgets, indexes, invoices, and telephone
records.
 
4.2   Non-Disclosure.  Employee shall not, at any time whatsoever, either during
the term of this Agreement or after its termination, disclose to others, either
directly or indirectly, or take or use for Employee's own competitive purposes
or the competitive purposes of others, either directly or indirectly, any
Confidential Information, knowledge or data of Company.
 
4.3   Special Relief.  Employee understands and acknowledges that the
Confidential Information of Company is a special, unique, unusual,
extraordinary, and intellectual in character, which gives it a particular value,
the loss of which cannot be reasonably compensated in damages in an action at
law.  Employee understands and acknowledges that in addition to any other rights
or remedies that Company may possess, Company shall be entitled to injunctive
and other equitable relief to prevent a breach of any provision of this Article
IV of this Agreement by Employee.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.4   Non-Interference.  Employee shall not now or in the future disrupt,
damage, impair, interfere with, or otherwise harm Company, its business or other
interests in any way, including, without limit, doing any of the following: (i)
inducing an employee to leave the Company's employ; (ii) inducing a consultant,
sales representative or independent contractor to sever that person's
relationship with the Company; (iii) disrupt the Company's relationship with a
customer, vendor or anyone else.
 
ARTICLE V – ARBITRATION OF DISPUTES
 
5.1   Arbitration.  Any dispute over the validity, enforcement, scope, breach or
interpretation of this Agreement and any dispute of any kind whatsoever between
Employee and Company, if any, shall be submitted and resolved in final and
binding arbitration before a single arbitrator through the American Arbitration
Association ("AAA") pursuant to the provisions of the AAA Employment Arbitration
Rules or successor rules then in effect, applicable to individually negotiated
agreements; except, no arbitrator shall have jurisdiction to grant any remedy or
relief that would have been unavailable to the parties had the matter been heard
in court in accordance with applicable law, including, but not limited to,
awards of attorney's fees and costs.
 
ARTICLE VI – INDEMNIFICATION
 
6.1   Indemnification.  The Company agrees to indemnify and hold Employee
harmless from any and all loss, cost or damage, whether past, present or future,
of whatsoever kind or nature, including, without limitation, attorneys fees and
costs, arising out of or relating to Employee’s performance of his duties as CEO
of the company, whether such loss, cost or damage is sustained by the Company or
by Employee individually.  The Company’s agreement to indemnify in this
paragraph extends to all loss, cost or damage, fine, penalty or disgorgement,
whether past, present or future, of whatsoever kind or nature, including without
limitation, attorneys fees and costs, whether such loss, cost or damage is
sustained by the Company or by Employee individually, in relation to the
following: (i) a class action lawsuit filed in the United States District Court
for the District of Nevada (Reno), entitled Pancoe v. JBI, Inc., et al.; (ii) a
shareholder derivative lawsuit filed in the United States District Court for the
District of Massachusetts entitled, Grampp v. John Bordynuik et al.; (iii) an or
any action filed by the Securities Exchange Commission or other securities
regulator relating to the Companies (“John Bordynuik Inc” , ”310 Holdings” ,
”JBI Inc”, Plastic2Oil”) and its wholly owned subsidiaries.; and (iv) any future
potential environmental-related proceedings (NYSDEC, etc.) relating to the
operations of the Company. The Company agrees to continue and hold Employee
harmless from any and all loss, cost or damage, whether past, present or future,
of whatsoever kind or nature, including, without limitation, attorneys fees and
costs, arising out of or relating to Employee’s performance of his duties as
Chief of Technology of the company, whether such loss, cost or damage is
sustained by the Company or by Employee individually.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE VII – MISCELLANEOUS PROVISIONS
 
7.1   Intellectual Property.  Plastic2Oil Intellectual Property  “P2O Work
Product”.  Employee’s employment duties may include creating, developing and/or
inventing in areas directly or indirectly related to the Plastic2Oil business of
the Company. If ownership of all right, title and interest to the legal rights
in and to the P2O Work Product has not vested exclusively in the Company or will
not vest exclusively in the Company, then, without further consideration,
Employee assigns all presently-existing P2O Work Product to the Company and
agrees to assign, and automatically assigns, all future P2O Work Product to the
Company.  The Company will have the right to obtain, and hold in its own name,
copyrights, patents, design registrations, proprietary database rights,
trademarks, rights of publicity and any other protection available in the P2O
Work Product. At the Company’s request, Employee agrees to perform, during or
after Employee’s employment with the Company, any acts to transfer, perfect and
defend the Company’s ownership of the P2O Work Product for no additional
compensation.  Employee will be compensated for any out-of-pocket expenses
incurred with performing these duties.
 
7.2            Interpretation.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be valid and effective under
applicable law.  If any provision of this Agreement is found to be invalid or
unenforceable, the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby, and a suitable and equitable provision
shall be substituted to carry out, so far as may be enforceable and valid, the
intent and purpose of the invalid or unenforceable provision.  This Agreement
shall be construed whenever possible to comply with all applicable laws, and the
rights and obligations of the parties shall be enforced to the fullest extent
possible.
 
7.3            Assignment And Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of Employee and his heirs, executors, personal
representatives, administrators and legal representatives.  Because of the
unique and personal nature of the Employee's duties under this Agreement,
however, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by Employee.  This Agreement shall be binding upon
and inure to the benefit of the Company and its successors, assigns and legal
representatives.  Any successor of the Company will be deemed substituted for
the Company under the terms of this Agreement for all purposes.  For this
purpose, "successor" means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.
 
7.4            Construction And Interpretation.  The headings set forth in this
Agreement are for convenience of reference only and shall not be used in
interpreting this Agreement.  All parties have cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.5            Voluntary Agreement.  Employee acknowledges and agrees that he is
fully aware that he may discuss any and all aspects of this Agreement with an
attorney of his choice, that he has carefully read and fully understands all of
the provisions of this Agreement, and that he is voluntarily entering into this
Agreement.
 
7.6            Counterparts.  This Agreement may be executed in counterparts,
and each counterpart when executed shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
7.7            Entire Agreement.  This Agreement constitutes the entire
agreement and understanding between the parties and supersedes any and all other
agreements, communications, understandings, promises, stipulations,
arrangements, whether any of the same are either oral or in writing, or express
or implied, between the parties hereto with respect to the subject matter
hereof, including, but not limited to, any implied-in-law or implied-in-fact
covenants or duties relating to employment or the termination of employment.  No
change to or modification of this Agreement shall be valid or binding unless the
same shall be in writing and signed by Employee and Company.
 
7.8            Governing Law.  The validity and effect of this Agreement shall
be governed by, construed, and enforced in accordance with the laws of the State
of New York, exclusive of its conflict of law rules.
 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto acknowledge that they have read this
Agreement, fully understand it, and have freely and voluntarily entered into it
as of the effective date stated above.
 
DATED:  May 15, 2012 
By:
/s/ John Bordynuik       JOHN BORDYNUIK  

 

DATED:  May 15, 2012 
JBI, INC.,
a Nevada corporation
           
By:
/s/ Matthew Ingham     Name:  Matthew Ingham     Title:  Chief Financial Officer
         


 
 -12-

--------------------------------------------------------------------------------


